COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


VALERUS COMPRESSION                              §
SERVICES, A TEXAS LIMITED                                          No. 08-13-00366-CV
PARTNERSHIP, VALERUS                             §
COMPRESSION SERVICES                                                  Appeal from the
MANAGEMENT, LLC, A TEXAS                         §
LIMITED LIABILITY COMPANY,                                          143rd District Court
GENERAL PARTNER,                                 §
                      Appellants,                                of Reeves County, Texas
                                                 §
V.                                                               (TC# 13-01-20290-CVR)
                                                 §
REEVES COUNTY APPRAISAL
DISTRICT AND LOVING COUNTY                       §
APPRAISAL DISTRICT
                     Appellees.                  §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the cross-appeal

of Reeves County Appraisal District and Loving County Appraisal District should be dismissed

for want of jurisdiction. Finding that the notice of cross-appeal was not timely filed, we dismiss

the appeal for want of jurisdiction.

       A civil appeal is perfected when the notice of appeal is timely filed. TEX.R.APP.P. 25.1,

26.1; see Restrepo v. First National Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238

(Tex.App.--El Paso 1995, no writ). If the notice of appeal is untimely, the reviewing court lacks

jurisdiction and must dismiss the case.     See Charette v. Fitzgerald, 213 S.W.3d 505, 509

(Tex.App.--Houston [14th Dist.] 2006, no pet.). In an ordinary civil appeal appeal, the notice of
appeal must be filed within 30 days after the judgment or appealable order is signed or within 90

days if any party timely files a motion for new trial, motion to modify the judgment, motion to

reinstate under TEX.R.CIV.P. 165a, or makes a request for findings of fact and conclusions of

law. TEX.R.APP.P. 26.1(a). The appellate court may extend the time to file the notice of appeal

if, within fifteen days after the deadline passes, the appellant files (1) the notice of appeal in the

trial court and (2) a motion for extension of time complying with Rule 10.5(b). TEX.R.APP.P.

26.3; see TEX.R.APP.P. 10.5(b); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

       The trial court signed the summary judgment on November 12, 2013 and none of the

parties filed a motion for new trial or motion to modify the judgment. Thus, the notice of appeal

was due to be filed on December 12, 2103, thirty days after the judgment is signed.

TEX.R.APP.P. 26.1(a).      The Appellants, Valerus Compression Services, L.P. and Valerus

Compression Services Management, L.L.C., timely filed their notice of appeal on December 12,

2013. Reeves County Appraisal District and Loving County Appraisal District did not file their

notice of appeal until January 15, 2014. Rule 26.1(d) provides that if any party timely files

notice of appeal, another party may file a notice of appeal within the applicable deadline stated

under Rule 26.1 or fourteen days after the first filed notice of appeal, whichever is later.

TEX.R.APP.P. 26.1(d). The deadline for Reeves County Appraisal District and Loving County

Appraisal District to file their notice of appeal was December 27, 2013. Their notice of appeal

filed nineteen days after the due date on January 15, 2014 was untimely.

       On January 15, 2014, the Clerk of the Court notified Reeves County Appraisal District

and Loving County Appraisal District that it appeared their notice of appeal had not been timely

filed and informed them the Court intended to dismiss the appeal for want of jurisdiction unless

any party could establish grounds for continuing the appeal. The notice required a response



                                                -2-
within ten days, but no response has been filed. Accordingly, we dismiss the cross-appeal of

Reeves County Appraisal District and Loving County Appraisal District for want of jurisdiction.

The appeal brought by Appellants, Valerus Compression Services, L.P. and Valerus

Compression Services Management, L.L.C., will proceed.



February 19, 2014
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -3-